Case 8:19-cv-01808-WFJ-SPF Document 10 Filed 08/13/19 Page 1 of 1 PagelD 133

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

LARRY M. GRANT,

Plaintiff,
Vv. Case No: 8:19-cv-1808-T-02SPF
JPMORGAN CHASE & CO.,
Defendant.

 

NOTICE OF PENDENCY OF OTHER ACTIONS

In accordance with Local Rule 1.04(d), I certify that the instant action
IS

related to pending or closed civil or criminal case(s) previously filed in this

Court, or any other Federal or State court, or administrative agency as
indicated below:

 

 

 

XK IS NOT

1 further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER ACTIONS
upon each party no later than fourteen days after appearance of the party

Dated: $/i3/19

J.d4 Abb

Counsel of Record or Pro Se Party

related to any pending or closed civil or criminal case filed with this Court
or any other Federal or State court, or administrative agency

Counsel for Defendaut
Z00 S. Biscaype Blo, He SFO
Kieu, FL 35|3|
(303) 4\s- 2404

Casal. Hed @ mor aanlers S. Cann
Fla. Ber 093 7l66
